Citation Nr: 1522434	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  03-21 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction. 

2.  Entitlement to an increased rating for service-connected lumbar spine disability, currently evaluated as 40 percent disabling, to include the issue of whether a rating in excess of 20 percent was warranted prior to November 1, 2005.

3.  Entitlement to an effective date earlier than November 1, 2005 for the assignment of a 40 percent disability rating for service-connected lumbar spine disability.

4.  Entitlement to an effective date earlier than November 1, 2005 for the assignment of a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004, December 2005, July 2007, April 2008, and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The claims of entitlement to service connection for hypertension, increased rating for a lumbar spine disability, earlier effective date for the assignment of a 40 percent rating for a lumbar spine disability, and earlier effective date for TDIU were before the Board in July 2009.  The Board remanded the claims to obtain additional treatment records and to afford the Veteran VA examinations.  As discussed below, the AOJ substantially complied with the Board's remand instructions in regards to the increased rating claim and the earlier effective date claims.  The Board can proceed to adjudicate those claims.  Stegall v. West, 11 Vet. App. 268 (1998).       

The Veteran testified before a decision review officer in April 2007 and before the undersigned Veterans Law Judge in March 2009.  Transcripts of the hearings are associated with the claims file. 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran expressed his specific intent to withdraw the appeal of entitlement to service connection for erectile dysfunction. 

2.  Prior to November 1, 2005, the preponderance of the evidence does not indicate that the Veteran had favorable ankylosis of the lumbar spine, forward flexion limited by 30 degrees or less, incapacitating episodes totaling at least four weeks in the last twelve months, or bowel or bladder impairments.    

3.  On and after November 1, 2005, the preponderance of the evidence does not indicate that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, incapacitating episodes totaling at least six weeks in the last twelve months, or bowel or bladder impairments. 

4.  An August 2000 rating decision granted a 20 percent rating for lumbar spine disability effective October 8, 1999.  The Veteran did not perfect an appeal and new and material evidence was not physically or constructively received by VA within one year of the rating decision.  

5.  On December 17, 2003, the RO received a claim of entitlement to an increased rating for lumbar spine disability. 

6.  The Veteran's entitlement to TDIU was not factually ascertainable prior to his medical examination on November 1, 2005.   
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014). 

2.  The criteria for a rating in excess of 20 percent before November 1, 2005 for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2014).

3.  The criteria for a rating in excess of 40 percent on and after November 1, 2005 for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2014).

4.  The criteria for an effective date prior to November 1, 2005 for the assignment of a 40 percent rating for lumbar spine disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.104 (2014).

5.  The criteria for an effective date prior to November 1, 2005 for the award of TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.16 (2014).
  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The Veteran was provided letters in March 2004 and March 2006 regarding the information and evidence needed to substantiate a claim for an increased rating.  The March 2004 letter was sent prior to the initial adjudication of the claim and provided information regarding an increased rating claim, as well as the information and evidence that VA will obtain and the information and evidence that the Veteran should obtain.  Although the March 2006 letter was submitted after the initial adjudication of the claim, it was submitted in response to and in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim has since been readjudicated in a supplemental statement of the case and therefore any timing error has been cured.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  As such, the notice requirements for the increased rating claim have been satisfied.   

Regarding the earlier effective date claims, the Veteran was informed of the law and regulations governing the assignment of disability ratings and effective dates in a March 2006 letter.  

VA also has a duty to assist the Veteran in the development of his claim.  All obtainable evidence adequately identified by the Veteran relative to his claims have been obtained and associated with the claims file.  In this regard, the Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records dated through April 2015, and private treatment records have been associated with the claims file.  Initially, the Board notes that the last supplemental statement of the case was issued in February 2015.  VA treatment records associated with the claims file since this time are not pertinent to the Veteran's claims and as such, a waiver is not required.  The Veteran testified during his April 2007 decision review officer hearing that he receives no pertinent non-VA treatment for his lumbar spine disability.  The Veteran identified private treatment from Dr. E. in August 2003; however, a March 2004 response from that physician's office shows that the Veteran was only treated for a groin strain in August 2003.  

He also stated that he received medical treatment while in prison.  The record reflects that the RO requested these records in May 2007, and that the request was accompanied by a release form signed by the Veteran.  In a May 2007 response, the Federal Bureau of Prisons informed the RO that the Veteran's release form could not be accepted since it was not notarized, and that if the Veteran completed the enclosed form DOJ-361, notarization was not necessary.  In a July 2007 letter, the RO asked the Veteran to complete the form, which was enclosed in the letter, and informed him that they could not obtain copies of the record from the Federal Bureau of Prisons unless the release form was completed and returned.  The Veteran did not respond.  The Veteran is responsible for providing pertinent evidence in his possession.  Moreover, the Board notes that review of the claims file reveals that the Veteran was in prison from approximately March 1993 to October 1999.  As the increased rating claim was submitted in December 2003 and since the evidence of record shows that the Veteran was gainfully employed until April 2004, the Board finds it unnecessary to obtain the records from the prison.  Thus, the Board finds that VA adjudication of the appeal may go forward without any such additional records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  
      
The Veteran was afforded several VA examinations during the course of the appeal, to include May 2004, November 2005, May 2007, September 2009, and February 2015.  The examination reports, when read together, are adequate to determine the severity of the Veteran's lumbar spine disability as the examiners acknowledged an understanding of the Veteran's pertinent medical history, conducted an appropriate evaluation of the Veteran, and recorded examination findings as to the severity and extent of the Veteran's lumbar spine symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that in the February 2015 VA examination report, the examiner noted that the Veteran had limited movement due to ankylosis and adhesions even though he specifically opined that there was no ankylosis of the lumbar spine.  The Board finds that clarification is not required in the instant case as four other VA examination reports and at least twelve years of treatment records are currently associated with the claims file, none of which show the spine to be immobile, or ankylosed.  As such, the current record provides the Board with a clear description of the extent and severity of his lumbar spine disability.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  As such, a new examination is not warranted.  See 38 C.F.R. § 3.327(a) (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  He also presented testimony before a Decision Review Officer (DRO) in support of his increased rating claim for a lumbar spine disability.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During his hearing before the DRO, the Veteran offered testimony pertinent to his lumbar spine disability, to specifically include his symptoms and the severity of such symptoms.  During the Board hearing, the Veteran provided testimony regarding the severity of his lumbar spine disability, as well as when his service-connected disabilities began to impact his ability to work.  The VLJ asked pertinent questions regarding the severity of the Veteran's lumbar spine symptoms.  The VLJ also sought to identify any outstanding pertinent records, to include his medical treatment history, as well as his work history.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

As noted above, this case was remanded by the Board in July 2009 in order to obtain treatment records and afford VA examinations.  VA treatment records through April 2015 have been associated with the record and the Veteran was afforded a February 2015 VA examination.  Thus, the Board finds that there has been substantial compliance with the remand directives and the Board can proceed with the adjudication of the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.   

Service Connection Claim for Erectile Dysfunction 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  

Here, the Veteran was denied entitlement to service connection for erectile dysfunction in June 2009.  He timely appealed the decision and a statement of the case was issued in March 2011.  The Veteran filed a substantive appeal.  At a December 2013 DRO hearing on the issue, the Veteran specifically expressed his intent to withdraw the issue of entitlement to service connection for erectile dysfunction.  As this statement was in writing, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the service connection claim for erectile dysfunction and the claim is dismissed. 



Increased Rating Claim for Lumbar Spine Disability 

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § §, 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the general rating formula for diseases and injuries of the spine, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Rating in Excess of 20 Percent Prior to November 1, 2005 

By way of background, the Veteran was granted service connection for a lumbar spine disability in July 1991 and was assigned a 10 percent rating effective April 13, 1991.  In a final August 2000 rating decision, the Veteran was assigned a 20 percent rating effective October 8, 1999.  The Veteran then filed an increased rating claim in December 2003.  Thus, the appeal period before the Board begins on December 17, 2003, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

Initially, the Board notes that the pertinent regulations regarding the lumbar spine were amended in September 2003.  As the increased rating claim was received after the effective date of the amended regulations, only the current lumbar spine regulations apply in the instant case.  

A July 2007 rating decision increased the rating for his lumbar spine disability from 20 percent to 40 percent, effective November 1, 2005.  The Veteran now contends that he is entitled to a rating in excess of 20 percent prior to November 1, 2005 and a rating in excess of 40 percent on and after November 1, 2005. 

The Board finds that a rating in excess of 20 percent prior to November 1, 2005 is not warranted.  A higher rating is not warranted as the treatment records and examination reports during this period do not reveal a diagnosis of ankylosis.  Moreover, he does not have forward flexion of the lumbar spine limited to 30 degrees or less prior to November 1, 2005.  A May 2004 VA examination report revealed that the Veteran had forward flexion to 60 degrees, with painful motion beginning at 40 degrees.  SSA records reveal that a September 2004 evaluation noted that the Veteran had normal lumbar extension and lumbar lateral flexion with forward flexion to 60 degrees.  An October 2004 treatment record associated with the SSA records noted that he had "slightly" reduced range of motion of the back.  

The Board acknowledges his statements that he "sometime[s]" uses a cane, although it is unclear if the Veteran asserted that he uses a cane due to his back disability or due to other disabilities.  See May 2005 VA Form 9.  He also reported that he has increased back pain while lying down and sitting and that pain interferes with his daily activities.  The VA examiner noted that the Veteran had muscle fatigability and "moderate" functional loss due to pain.  Even after considering his lay statements and functional loss, the Board finds that a rating in excess of 20 percent is not warranted as his functional limitations are already considered in the assigned 20 percent rating.  The Board notes that he had forward flexion to 60 degrees in May 2004 and September 2004, which is the highest range of motion warranted under a 20 percent rating.  Moreover, the examiner noted that the Veteran did not have an additional decrease in degrees of range of motion or limitation after repetitive testing.  The evidence of record also reveals that he can drive and that he can stand and walk for six hours.  See October 2004 SSA record.  Given his ability to drive, stand, and walk, as well as his overall range of motion, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent even after consideration of his functional loss.  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 205-206.  
A higher rating under the formula for rating IVDS is also not warranted.  Here, there is no probative evidence of record that the he had physician prescribed bed rest due to IVDS totaling at least four weeks during the past twelve months.  

Rating in Excess of 40 Percent On and After November 1, 2005 

The Veteran is currently rated 40 percent disabling for his lumbar spine disability on and after November 1, 2005.  The Veteran contends that his disability is more severe than the currently assigned rating and that he is entitled to a higher rating.  However, after reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability warrants a rating in excess of 40 percent.  

As noted above, a rating in excess of 40 percent is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992); see also Dorland's Illustrated Medical Dictionary 94 (32nd ed. 2012).  Here, there is no probative evidence of record that the Veteran has ankylosis of the lumbar spine.  

The Veteran reported that he exercises using a stationary bike and that he has difficulty sitting for a long period of time.  See March 2009 Board hearing transcript.  He also stated that he will wake up in the middle of the night due to back pain.  He stated that he has weakness and fatigue of the spine and that he has limitations with lifting, turning, and pushing.  See April 2007 DRO hearing transcript.  

Although the Veteran did not complete range of motion testing during a November 2005 examination due to pain, the examination report noted that the Veteran could drive for approximately five miles and that the Veteran can walk.  As such, there is no probative evidence of ankylosis as the Veteran has some mobility.  During a May 2007 VA examination, the Veteran had forward flexion to 30 degrees with painful movement.  Although repetitive testing could not be completed due to pain, the Veteran had no weakness, fatigue, or lack of endurance.  Thus, there is no probative evidence of ankylosis.  A September 2009 VA examination report noted that the Veteran had forward flexion to 45 degrees and specifically noted that the Veteran did not have ankylosis.  During a February 2015 VA examination, the examiner noted that the Veteran did not have ankylosis of the lumbar spine but then also stated that he has less movement than normal due to ankylosis and adhesions.  However, the examiner specifically noted that the Veteran had forward flexion to 15 degrees.  The examiner's statement that the Veteran has less movement than normal due to ankylosis is not probative as forward flexion to 15 degrees is indicative of the fact that the Veteran has at least some mobility and therefore, does not have ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992); see also Dorland's Illustrated Medical Dictionary 94 (32nd ed. 2012) (ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure).  Moreover, medical treatment records from throughout the twelve year appeal period do not provide a diagnosis of ankylosis.  Even after considering the Veteran's lay statements regarding functional limitations resulting from pain, flare-ups, and limitation of motion, the Board finds that the probative evidence of record does not reveal a diagnosis of ankylosis.  Accordingly, the assignment of a rating in excess of 40 percent is not warranted.  

A rating in excess of 40 percent under the formula for rating IVDS based on incapacitating episodes is warranted when there are incapacitating episodes with a total duration of at least 6 weeks during the past twelve months.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  During the May 2007 VA examination, the Veteran reported that he had increased pain once every three months and that when this happens he stays in bed for approximately one day.  He testified in May 2009 that he was prescribed bed rest three to four times in approximately October 2008.  These reports of bed rest do not total at least six weeks during the past twelve months.  Moreover, there is no indication from the treatment records or VA examination reports that he was prescribed bed rest due to IVDS that totals at least six weeks during the past twelve months.  As such, an assignment of a rating in excess of 40 percent is not warranted under the formula for rating IVDS based on incapacitating episodes. 
         
In reaching the decision that a disability rating in excess of 20 percent prior to November 1, 2005 and in excess of 40 percent on and after November 1, 2005 is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  The Board further finds that an additional staged rating is not warranted in the present case.  

Neurological Impairments

As noted above, any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  Here, there is no indication that the Veteran has a bowel or bladder impairment due to a lumbar spine disability.  Although the Veteran filed for a service connection claim for erectile dysfunction, it has not been associated with his lumbar spine disability and therefore a separate rating is not warranted.  

The Board notes that a February 2015 rating decision granted service connection for radiculopathy of both the left and right lower extremity and assigned a separate 10 percent rating for each lower extremity from September 22, 2009.  As of this date, the Veteran has not challenged the assigned rating or effective date.  As such, the issue is not currently before the Board.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (the Court held that "[b]ifurcation of a claim generally is within the Secretary's discretion.").

Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The Board acknowledges the Veteran's statements that he walks with an assistive device, that he cannot stand, sit, or walk for prolonged periods of time, and that he has limited and painful motion.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as he described and as set forth in the record.  In short, there is nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.    

Earlier Effective Date for Assignment of 40 Percent Rating for Lumbar Spine Disability

As noted above, the Veteran was granted service connection for a lumbar spine disability in July 1991 and was assigned a 10 percent rating effective April 13, 1991.  In an August 2000 rating decision, the Veteran was assigned a 20 percent rating effective October 8, 1999.  He did not perfect an appeal.  Although VA treatment records dated within one year of the rating decision are now associated with the claims file, the August 2000 rating decision is final as the additional VA treatment records are not new and material evidence.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.201 (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2014). 

VA then received an increased rating claim for lumbar spine disability on December 17, 2003.  A July 2007 rating decision assigned a 40 percent rating for lumbar spine disability, effective November 1, 2005 (the date of the VA examination).  The Veteran maintains that he is entitled to an effective date prior to November 1, 2005 for the assignment of a 40 percent rating for lumbar spine disability.  

The effective date for a grant of an increased evaluation is the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  The effective dates for "staged" ratings are established using the principle set forth 38 C.F.R. § 3.400(o)(2), that is, the earliest date that is factually ascertainable that the criteria for each disability rating were met.  

In this decision, the Board has already discussed at length that the lumbar spine disability had not manifested to a 40 percent rating prior to November 1, 2005.  The Board considered the lay statements regarding pain on movement and his limitations due to functional loss but found that his disability had not manifested to a 40 percent rating prior to November 1, 2005.  The probative medical evidence of record (including VA treatment and examination reports, as well as SSA records) prior to the November 1, 2005 VA examination report revealed that he had forward flexion to 60 degrees and that he could drive, stand, and walk although he had pain.  The Board considered the functional loss but noted that due to his overall range of motion and his ability to complete certain activities of daily living, his disability had not manifested to the degree required for a 40 percent rating.    

In addressing the scope of section 3.400(o)(2), VA's General Counsel wrote that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  VAOPGCPREC 12-98 (1998).  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.  Id.  Here, the Board acknowledges that the increase in severity of the lumbar spine disability may have been progressive but the November 1, 2005 VA examination report is the first competent and credible evidence that shows that the disability had manifested to such severity to warrant a 40 percent rating.  Evidence dated prior to this examination report did not reveal that the Veteran's disability had progressed to such a severity required for a 40 percent rating, even after considering his lay statements and functional loss.  See also Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) ("it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date.").  Private treatment records, VA treatment records, and VA examination reports prior to November 1, 2005, including the one year look-back period, did not reveal ankylosis or forward flexion limited to 30 degrees or less.  As such, November 1, 2005 is the earliest date that it is factually ascertainable that the criteria for a 40 percent rating for lumbar spine disability were met.  Therefore, an effective date for the assignment of a 40 percent rating prior to November 1, 2005 is not warranted.  38 C.F.R. § 3.400(o).  

Earlier Effective Date for Grant of TDIU 

Here, the Veteran filed a claim for entitlement to TDIU in April 2005.  A July 2007 rating decision granted entitlement to TDIU and assigned an effective date of November 1, 2005.  The Veteran now contends that he is entitled to an earlier effective date for the grant of TDIU.  

Initially, the Board notes that the issue of entitlement to an earlier effective date for the award of TDIU can be adjudicated even though the service connection claim for hypertension is remanded in this decision because the service connection claim was received by VA after the November 2005 effective date for the award of TDIU.  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

The evidence of record shows that the Veteran was substantially employed until April 2004.  The Board has considered whether to infer an earlier TDIU claim during the period in which the Veteran was pursuing higher individual disability ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, even though the Veteran had a pending increased rating claim for lumbar spine since December 2003, he was gainfully employed until April 2004.  As such, an effective date for the grant of TDIU prior to April 2004 is not warranted.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to November 1, 2005, the Veteran was service-connected for lumbar spine disability and assigned a 20 percent rating; left knee disability and assigned a 10 percent rating; left knee disability with instability and assigned a 10 percent rating; tinnitus and assigned a 10 percent rating; hearing loss and assigned a noncompensable rating.  As such, prior to November 1, 2005, the Veteran did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).    
  
Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a total disability evaluation may still be assigned on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director of Compensation and Pension Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, the RO did not refer this particular case for extra-schedular consideration nor does the Board find that such referral is warranted.  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

In the Veteran's April 2005 application for TDIU, he contends that his back, knee and glaucoma prevent him from working.  He stated that he last worked in April 2004 and that he did not leave his last job because of his disability.  It is also noted that the Veteran had applied for new jobs until February 2005.  He reported that he had three years of a high school education.  A June 2005 response from the Veteran's employer revealed that he had worked from December 1999 to April 2004 as a "stacker."  The employer did not note the reason for the Veteran's termination of employment, whether any concessions had been made, and whether the Veteran had time lost due to disability.  

During his April 2009 hearing, the Veteran testified that he quit his job due to his disabilities, to include the fact that he was "depressed . . ."  He also stated that his job as a brickyard worker was difficult due to his lumbar spine disability.  

The November 2005 VA examiner opined that the effect of the lumbar spine and knee disability while working in a physical environment would be moderate to severe impairment as the Veteran could not lift, bend, or climb.  However, the impact of the lumbar spine and knee disability in a sedentary work environment would be mild.  The examiner stated that the Veteran's non-service connected eye disability impacted his ability to perform sedentary work because he had trouble reading.    

A July 2011 VA treatment record noted that the Veteran was terminated from his last employment because he was "bringing problems to work."  It was noted that on the day of termination, the Veteran had a fight with his wife and his car windows were also destroyed.  His boss reportedly stated that he "did not want those types of problems at the workplace . . ."  

The Veteran's SSA records revealed that he could lift 20 pounds on an occasional basis and 10 pounds on a frequent basis.  He could also stand and walk for six hours out of an eight hour workday.  SSA determined that his orthopedic disabilities, glaucoma, hypertension, hearing loss, and depression/schizoaffective disorder prevented him from working.  As a result of these disabilities, SSA determined that he would not be able to perform relevant past work.  

The Board acknowledges the Veteran's contention that he is entitled to an earlier effective date for the grant of TDIU because he has an effective date for SSA disability benefits that is earlier than his effective date for TDIU.  This argument is without merit.  Although the Board has reviewed and considered his SSA records, the Board is not bound by the determinations of SSA.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Significantly, SSA considers all disabilities in its determination of employability, while VA considers only those disabilities which are service-connected.  The SSA decision clearly reflects that several non-service-connected disabilities, including his psychiatric disorder and glaucoma, were considered in reaching that decision.       

Moreover, it is important to note that the Veteran in April 2005 did not report that he left his job due to his disabilities and that in July 2011 he reported that he was terminated due to "bringing problems to work."  

Accordingly, the evidence overwhelmingly reflects that, prior to November 1, 2005, the Veteran was not unemployable due solely to his service-connected disabilities.  He was able to lift 10 pounds on a frequent basis and he could stand and walk for several hours.  His service-connected orthopedic disabilities did not significantly limit his range of motion at that time.  Moreover, the evidence reveals that the Veteran's non-service-connected disabilities also contributed to his inability to work prior to November 1, 2005.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

Entitlement to service connection for erectile dysfunction is dismissed. 

Entitlement to an increased rating in excess of 20 percent prior to November 1, 2005 and in excess of 40 percent on and after November 1, 2005 for lumbar spine disability is denied. 

Entitlement to an effective date earlier than November 1, 2005 for the assignment of a 40 percent rating for lumbar spine disability is denied. 

Entitlement to an effective date earlier than November 1, 2005 for the grant of TDIU is denied.  


REMAND

In July 2009, the Board remanded the service connection claim for hypertension for a VA examination.  The Board noted that the Veteran had apparently elevated blood pressure readings at various times throughout service.  For example, the following blood pressure readings were shown in January 1990, May 1990, and November 1990: 120/90, 136/90, and 120/90.  Additionally, an April 1987 dental treatment questionnaire notes September 1986 and September 1990 blood pressure readings of 120/80 and 118/78 under a section titled "unusual medical problems."  A February 1984 service record showed blood pressure of 130/84.  The Board instructed the examiner to consider and address the apparently elevated blood pressure readings in service.  The examiner was then instructed to opine whether the Veteran's hypertension had its onset in service or within one year of service and whether the hypertension was caused or aggravated by the service-connected disabilities.      

The Veteran was afforded a VA examination in September 2009.  However, as the examiner did not explicitly address the Veteran's apparently elevated blood pressure readings in service, or fully explain her conclusions, the report may not be considered adequate for purposes of this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion in regards to the Veteran's service connection claim for hypertension.  The evaluator should review the claims file.   

The reviewer should opine as to whether it is at least as likely as not that the Veteran's hypertension had its onset during service, developed within one year of his discharge from service, or is otherwise related to disease or injury in service.  In rendering the requested opinion, the reviewer is directed to consider and address the apparently elevated blood pressure readings in service.  For example, blood pressure readings were shown in January 1990, May 1990, and November 1990: 120/90, 136/90, and 120/90.  A February 1984 service record showed blood pressure of 130/84.  

The examiner should also comment as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected left knee and lumbar spine disabilities, to include medication taken for service-connected disabilities.  

Each opinion should be supported by a complete rationale.  If the requested opinions cannot be made without a physical examination of the Veteran, the RO should schedule such examination.

2.  When the development requested has been completed, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case, and provided with an appropriate time for response.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


